PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/811,951
Filing Date: 14 Nov 2017
Appellant(s): Das Sharma, Debendra



__________________
Kevin McCusker
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/10/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 3/12/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”


(2) Response to Argument
Applicant’s argument (with respect to claim 1):
[Remarks, p. 7] The cited portion of Wyatt does not disclose storing equalization parameter values for each of a plurality of data rates, as required by the claim. In step 528 in FIG. 5 of Wyatt, “it is determined whether or not PCIe Gen3 equalization training was completed successfully.” Wyatt, 7 [0050] (emphasis added). In step 530, the “optimal coefficients” (i.e., for the PCIe Gen3 training that was just completed) are saved—not coefficients for each of a plurality of data rates. As such, step 530 of FIG. 5 of Wyatt does not teach storing equalization parameters for each of a plurality of data rates, as required by the claim.

Examiner’s Response: 
Wyatt discloses the following [para. 0050]: If it is determined that the endpoint 104 is not known to the rootport  102, or the endpoint 104 is not fast link training capable, or the endpoint 104  has not previously been trained to PCIe Gen3, then in step 524, endpoint 104 
capability bits are cleared (assuming the endpoint 104 is fast link training 
capable and has such capability bits).  In step 526, the rootport initiates 
conventional full equalization training.  In step 528, it is determined whether 

was completed successfully, then in step 530, the selected, optimal parameter 
coefficients are saved and the endpoint HT bit is set.  In step 532, the 
training was completed successfully and the PCIe link is Gen3 operational.  As 
discussed above, when PCIe Gen3 training does not complete successfully, the 
PCIe link is dropped back to Gen1/Gen2 speeds (emphasis added).

In other words, the training process of Wyatt is to store the optimal parameter coefficients, i.e. Gen 1, Gen 2 or Gen 3. Wyatt further discloses the method of “saving and reusing the optimal parameter coefficients from a previous successful equalization training cycle, equalization training can be performed without a computer system or user noticing.  Reuse of previously determined optimal parameters reduces the time required for equalization training by avoiding the time-intensive search for optimal parameters out of a plurality of available parameters (para. 0007)” (emphasis added).

As such, Wyatt clearly teach storing equalization parameters for each of a plurality of data rates, as required by the claim.

Applicant’s argument (with respect to claim 10):
[Remarks, p. 8] As such, Wyatt does not teach using the stored equalization parameters as an initial value for 
performing an equalization procedure, as required by the claim.



Examiner’s Response: 
Wyatt discloses the following [para. 0008]: first training cycle is performed for the first device and the second device at the second speed using the saved set of parameters for the at least one of the first device and second device (emphasis added).
In other words, Wyatt discloses of using saved parameters for the first initial link cycle. 
As such, Wyatt does teach using the stored equalization parameters as an initial value for 
performing an equalization procedure, as required by the claim.

Applicant’s argument (with respect to claim 17):
[Remarks, p. 8] The Examiner rejected claim 17 under 35 U.S.C. § 102 as being anticipated by Wyatt. In support of the rejection, the Examiner merely pointed to the rejection of claims 2 and 8-10. Office Action, p. 4. However, claims 2 and 8-10 do not recite the additional feature of claim 17 of “wherein the transmission / reception settings register of the downstream port comprises a command/status register.” As such, the Examiner failed to address the specific features of claim 17 and, therefore, failed to establish a prima facie case of anticipation. 

Examiner’s Response: 
Wyatt discloses using PCIe link ports, para. 0022. PCIe architecture includes a status register that is used to report which features are supported and whether certain kinds of errors have occurred.
As such Wyatt discloses the system of claim 11, wherein the transmission / reception settings register of the downstream port comprises a command/status register.


Applicant’s argument (with respect to claim 18):

	As such, the Examiner failed to address the specific features of claim 18 and, therefore, failed to establish a prima facie case of anticipation.

Examiner’s Response: 
Wyatt discloses wherein the nonvolatile memory comprises a flash memory coupled to the upstream port (nonvolatile memory, table 1, p. 5).

Applicant’s argument (with respect to claims 19 and 5):
[Remarks, p. 9] The Examiner rejected claim 19 under 35 U.S.C. § 102 as being anticipated by Wyatt. In support of the rejection, the Examiner merely pointed to the rejection of claims 2 and 8-10. Office Action, p. 4. However, claims 2 and 8-10 do not recite the additional feature of claim 19 of “wherein the upstream port logic is to provide an ordered set to the register specifying one or more registers from which to provide values to the upstream por.” As such, the Examiner failed to address the specific features of claim 18 and, therefore, failed to establish a prima facie case of anticipation.

Examiner’s Response: 
Providing an ordered set, also referred to as physical layer packets PLPs, is part of PCIe link training and initialization process. 


Applicant’s argument (with respect to claims 6 - 7):
[Remarks, p. 11 - 12] The Examiner rejected claim 6 under 35 U.S.C. § 103 as being obvious over Wyatt in view of Brown. In support of the rejection, the Examiner asserted that Brown teaches “determining that a retimer connected to one or both of the upstream port or the downstream port by one or more links comprises a nonvolatile memory local to the retimer,” citing step 405 of FIG. 4 of Brown, and “providing an instruction to the retimer to store one or more equalization parameter values associated with the retimer in the nonvolatile memory local to the retimer,” citing step 410 of FIG. 4 of Brown. Office Action, p. 7. Applicant respectfully disagrees.

Examiner’s Response: 
Wyatt discloses the following [para. 0008]: first training cycle is performed for the first device and the second device at the second speed using the saved set of parameters for the at least one of the first device and second device (emphasis added).
In other words, Wyatt discloses of using saved parameters for the first initial link cycle. 
As such, the combination of Wyatt and brown does teach providing an instruction to the retimer to store one or more equalization parameter values associated with the retimer in the nonvolatile memory local to the retimer.



Respectfully submitted,
/Juanito Borromeo/
Assistant Examiner AU 2184
Conferees:
/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184   

                                                                                                                                                                                                     /KEVIN L ELLIS/Primary Examiner                                                                                                                                                                                                      


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.